DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 10/25/2022 has been approved.

Response to Arguments

Applicant's arguments filed on 10/25/2022 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art.  As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Acknowledgements.”  This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.
	With regard to the limitations of the independent claims, Applicant argues, “…Assuming, arguendo, that the claims previously recited a judicial exception, this amended language above is respectfully believed to bring independent claim 1, and their dependent claims, within the standard for eligibility under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG). More particularly, when analyzing Example 39, for example, the Office acknowledges that that neural networks and associated machine learning remain patentable subject matter pursuant to 35 U.S.C. § 101, as such a functionality does not recite a judicial exception. Applicant respectfully contend that the implementation of machine learning logic and the iterative training thereof of the present invention is at least analogously similar in some regard. For example, dependent claim 2 specifies the processing of the unstructured text to generate topic metadata is performed by one or more of machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks (see Remark, pp. 6). ”  The Examiner respectfully disagrees and would like to point that merely having the mental steps done by machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks do not provide practical application of the judicial exception because they do not recite additional steps that would apply the mental process to improve the functioning of a computer, or any other practical application of the abstract idea whatsoever. Under Revised Step 2B, the independent claims do not include additional elements that amount to significantly more than the judicial exception because although the claim recites a technological environment and field of use a computer, the method does not improve the functioning of a program or computer itself nor does it apply the abstract idea with or by the use of a machine. The method could be performed by any system having functions to gather unstructured text to generate a recommendation. Independent claim 1 only additionally recite a computing device/processor and machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks. Computing devices/processors are generally known in the art. Implementing the abstract idea with the use of a generic or commonly known computer technology does not impose meaningful limitation on the abstract idea.  Therefore, claims as amended are not patent eligible. Thus, the claim as now recited, is not directed to any other improvement in the claimed technology.
  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 as amended are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Claims 1-7 are directed to nonstatutory subject matter because they are directed to a judicial exception, without significantly more. The recited judicial exception is an abstract idea within the category of mental processes. A full analysis of the claims is made below:
In the analysis of claims under 35 USC 101 with regard to judicial exceptions, a determination is first made whether the claims are directed to one of the four statutory categories of invention (Step 1). Then, the claims are reviewed to identify any judicial exceptions such as within the three categories of abstract ideas that have been identified by the USPTO as patent-ineligible categories of abstract ideas (Step 2A, first prong). Finally, the claims are reviewed to determine whether they include any element, or combination of elements, that amount to either a practical application of the abstract idea (Step 2A, second prong), or significantly more than the abstract idea (Step 2B). (See MPEP 2106.05, and “2019 Revised Patent Subject Matter Eligibility Guidance”, PTO-P-2018-0053, January 7, 2019).
Regarding step 1, claims 1-7 are directed to a statutory category of invention. Claims 1-7 are drawn to a method. Claims 1-7 are each drawn to one of the four statutory categories of invention.
Regarding revised Step 2A, first prong, the claims recite an abstract idea within the category of mental processes. Independent claims, claim 1 is exemplary. Claim 1 is drawn to steps that could be performed in the mind alone (“generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation”). 
The steps of (“generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation”) are an abstract idea within the category of mental process because a person could read the text and perform the above steps of generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation. A person could further process the structured text token components to generate topic metadata. 
Under Revised Step 2A, second prong, the independent claims are not found to recite a practical application of the judicial exception because they do not recite additional steps that would apply the mental process to improve the functioning of a computer, or any other practical application of the abstract idea whatsoever.
Under Revised Step 2B, the independent claims do not include additional elements that amount to significantly more than the judicial exception because although the claim recites a technological environment and field of use a computer, the method does not improve the functioning of a program or computer itself nor does it apply the abstract idea with or by the use of a machine. The method could be performed by any system having functions to gather unstructured text to generate a recommendation. Independent claim 1 only additionally recite a computing device/processor. Computing devices/processors (machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks) are generally known in the art. Implementing the abstract idea with the use of a generic or commonly known computer technology does not impose meaningful limitation on the abstract idea.  Therefore, claims not patent eligible. Thus, the claim as now recited, is not directed to any other improvement in the claimed technology.
  Regarding the dependent claims, claims 2-7 recite additional mental steps of processing the unstructured text, pre-processing the unstructured text, processing the structured text using a known algorithm and generate a recommendation for the deployment of composite computer program in a cloud environment, create database, add an entry to database. These additional mental steps do limit the mental steps of the parent claims, but are mental steps for the same reasons. These claims do not provide any practical application of the abstract idea, nor are the additional elements significantly more than the abstract idea of the parent claims. Implementing the abstract idea with the use of a generic or commonly known computer technology does not impose meaningful limitation on the abstract idea.  Therefore, claims 2-7 are also not patent eligible. 
 These claims are not directed to anything more than processing the unstructured text, pre-processing the unstructured text, processing the structured text using a known algorithm and generate a recommendation for the deployment of composite computer program in a cloud environment, create database. The dependent claims do not amount to significantly more than the abstract idea of the parent claim 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957. The examiner can normally be reached M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193